DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 is objected to because of the following informalities:  "printing head assembly and, liquid coolant container" .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 recites the limitation “heating/cooling element” in line 3.  It is unclear whether “heating/cooling element” refers to a “heating element and a cooling element” or “heating or cooling element”.  For examination purposes, the limitation is interpreted to be a single element (e.g. heating or cooling element).
Claims 7 is rejected for dependence on claim 6.
Claims 18-20 recites the limitation "the computer processor" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  A computer processor is not established until claim 17.  For examination purpose, claims 18-20 are interpreted to depend on claim 17 and not on claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2010/0167020 A1).
Regarding claim 1, Jones discloses an apparatus (Figure 4) for cryogenic 3D printing of an object from a fluid material (paragraph 0068), the apparatus comprising: 
(a) a fluid material having a phase transition temperature (liquid formulation 30); 
(b) a liquid coolant with a temperature equal to or lower than the phase transition temperature of the fluid material (cold fluid 42; paragraph 0068, freezes the liquid formulation); 
(c) a liquid coolant container (43) having an interior with a printing platform (substrate 34), said liquid coolant container containing liquid coolant maintained at a controlled level; and 
(d) a fluid material dispenser (32) configured to deposit sequential layers of the fluid material on to the printing platform of the liquid coolant container to form a 3D printed solid object (paragraph 0068, liquid is dispensed from outlet nozzle towards the substrate to produce a growing freeze cast implant).
Claim 1 additionally recites the limitation “wherein said fluid material is deposited at a controlled distance from the liquid coolant level to control the rate of freezing of the deposited layer.  It is noted how the fluid material is deposited pertains to the specific way object is formed; this is intended use of the apparatus and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Jones teaches all the structural limitations of claim 1.  Furthermore, Jones discloses providing cooling to the fluid material to permit at least partially freezing on the substrate (paragraphs 0021, 0026), the surface and/or the point of contact…are then chilled to effect freeze casting; position of the dispenser outlets relative to the substrate…are carefully controlled).  Hence, It would have been obvious for one of ordinary skill in the art to set the distance and/or contact between the fluid material and the coolant to control the rate of freezing.
Regarding claim 2, Jones discloses all the elements of claim 1 as discussed above but does not disclose a carriage configured for positional translation of the liquid coolant container platform along an X, Y or Z axis.  However, such a carriage or table is well known and conventional in the art to allow movement of a build platform.  Furthermore, Jones discloses the object incremental moves away from the dispenser after the fluid material is dispensed (paragraph 0068).  Hence, it would have been obvious for one of ordinary skill in the art before to have provided a carriage to incrementally move the container and object away from the dispenser.
Regarding claim 5, Jones further discloses a printing head assembly with a dispenser (paragraph 0068, disperser includes a head activated by a plunger), but does not disclose said assembly is configured for positional translation along an X, Y or Z axis.  However, similar to above, positional translation of a printing head assembly is well known and conventional in the art.  Jones discloses in another embodiment (Figure 3, paragraph 0067), a dispenser controlled along a Y-axis to incrementally form an object.  It would have been obvious for one of ordinary skill in the art to substitute the dispenser of the alternate embodiment with the primary embodiment to similar dispense incremental layers of fluid material.  This would constitute a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).
Regarding claim 8, Jones further discloses a controller operably coupled to the fluid material dispenser and liquid coolant container, the controller configured for: positioning the fluid material dispenser relative to the platform of the liquid coolant container; and controlling the flow rate and volume of fluid material emitted from the dispenser (paragraphs 0006-0007, computer controls either a printing head or a dispensing head and guides the delivery of the liquid material…either moves the component being built of the printing/dispensing head away; paragraph 0026, allowing controlled amounts of material to be delivered to required locations).

Claim(s) 3-4, 9-12, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Lee (US 2017/0050389 A1).
Regarding claims 3 and 4, Jones teaches all the elements of claim 1 as discussed above but does not disclose a liquid coolant surface level sensor nor temperature sensor.  However, the use of such sensors is well known and conventional in three-dimensional printing.  Likewise, providing a level and/or temperature sensor would be obvious to one of ordinary skill in the art as general engineering practice.  Jones discloses (claims 3 and 4) the fluid material is cooled to a specific temperature range below the freezing temperature of the carrier and, wherein the fluid material is completely or partially immersed in the liquid coolant (paragraph 0030).  Hence, the providing a temperature and level sensor would be obvious to a skilled artisan in order to maintain a target temperature and level in the container.
Alternatively, Lee teaches an apparatus for 3D printing of an object (100 in Figure 1), comprising a container (30) having a printing platform (build plate 40).  Material is printed within the container at a set distance while submerged in resin held by the container (paragraph 0023).  Lee further discloses the apparatus comprises a level sensor and a temperature sensor to enable control of resin level and temperature (Figure 5; paragraphs 0009, 0012).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided sensors, particularly level and temperature, as taught by Lee to enable control of said parameters as this is combining prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 9, Jones, as modified by Lee, teaches an apparatus for cryogenic 3D printing of an object from a fluid (paragraph 0068 of Jones), the apparatus comprising: 
(a) a printing head assembly with a dispenser (32 in Figure 3 of Jones) configured for dispensing a fluid material and for X-Y positional translation (paragraph 0074 of Jones, dispensing head was fixed to a mechanism in which the X, Y and Z movement could be controlled by a computer); 
(b) a liquid coolant container having a printing surface (substrate 34, container 32 in Figure 4 of Jones) and a coolant temperature sensor (Figure 5; paragraphs 0009, 0012 of Lee), said container and printing surface configured for Z positional translation (paragraph 0007 of Jones, computer then either controls the movement of the dispenser or substrate on which the object is built); 
(c) a liquid coolant disposed within the liquid container (cold fluid 42 in Figure 4 of Jones), said coolant having a top surface level; and-2-BK-2016-035-3-US 
(d) a control mechanism operably coupled to the printing head assembly and, liquid coolant container (paragraph 0074 of Jones, dispensing head was fixed to a mechanism in which the X, Y and Z movement could be controlled by a computer), the control mechanism configured for: 
(i) dispensing the fluid material onto the printing surface and moving the printing head assembly with X-Y position translation to form a material layer of a 3D printed object (paragraph 0006 of Jones); and 
(ii) moving the liquid coolant container and printing surface with Z position translation and repeating step (i) to print multiple layers, wherein a previously printed layer serves as the printing surface for a subsequently printed layer (paragraph 0006 of Jones, next layer is deposited on the previous layer and so the component is built up); and 
(iii) measuring the temperature of the liquid coolant with the temperature sensor (Figure 5; paragraphs 0009, 0012 of Lee); 
(iv) wherein as each layer is printed, the entire printed object to the last printed layer is immersed in liquid coolant held within the liquid coolant container; and 
(v) wherein as each layer is printed, the printed object upper surface is immersed in the cooling liquid held within the liquid coolant container to a controlled distance from the upper surface of the liquid coolant (paragraph 0030 Jones, which may be totally of partially immersed in the cold liquid).
Regarding claim 10, Jones, as modified by Lee, further teaches all the elements of claim 9 as discussed above but does not disclose a source of liquid coolant; a conduit coupled to the source of liquid coolant; and a valve joined to the conduit configured for dispensing liquid coolant from the source of liquid coolant into the liquid coolant container; wherein liquid coolant levels in the liquid coolant container are controlled with actuation of the valve.  However, as discussed above, Lee discloses an apparatus for 3D printing, comprising a container (30) having a printing platform (build plate 40), wherein material is printed within the container at a set distance while submerged in resin held by the container (paragraph 0023) along with level sensor (Figure 5; paragraphs 0009, 0012).  Lee further discloses the use of a replenishing tank (260 in Figure 2), connected to the container via pipes (210, 270) and a valve (280) to maintain a constant level of the container (paragraphs 0032-033).  It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified Jones with components disclosed by Lee above to maintain a constant level in the container.
Regarding claim 11, Jones, as modified by Lee, further discloses the dispenser of the printer head assembly comprises: a syringe body with at least one orifice (outlet nozzle 31 of dispenser 32 ion Figure 4 of Jones); and a moveable plunger (plunger 40) within the syringe body; wherein controlled movement of the moveable plunger will dispense fluid -3-BK-2016-035-3-USmaterial from the syringe body through at least one orifice (paragraph 0073 of Jones).
Regarding claim 12, Jones, as modified by Lee, further discloses a computer processor; and a non-transitory computer-readable memory storing instructions executable by the computer processor (paragraph 0026 of Jones, control may be provide by a pre-programmed control means such as a microprocessor, which includes a memory in which is stored information);  wherein said instructions perform steps comprising: 
(i) dispensing the fluid material onto the printing surface and moving the printing head assembly with X-Y position translation to form a layer of a 3D printed object (paragraph 0067 of Jones, the write pattern being achieved by the three orthogonal movements of the substrate and the dispenser, all such movements being controlled by a computer program), said material having a phase transition temperature, the printing surface having a temperature lower or equal to the phase transition temperature of the fluid material (paragraph 0021 of Jones, to permit at least partially freezing of the carrier on the cooled substrate); 
(ii) moving the liquid coolant container and printing surface with Z position translation and repeating step (i) to print multiple layers, wherein a previously printed layer serves as the printing surface for a subsequently printed layer (paragraph 0006 of Jones, next layer is deposited on the previous layer and so the component is built up); 
(iii) wherein as each layer is printed, the printed object to is immersed in the liquid coolant held in the liquid coolant container at a temperature that is lower or equal than the phase transition temperature of the fluid material (paragraph 0030 Jones, which may be totally of partially immersed in the cold liquid); and 
(iv) continuously controlling the level of the liquid coolant in the liquid coolant container so that the liquid coolant surface level is maintained at a controlled distance from the surface of the last printed layer (Figure 5; paragraphs 0009, 0012, 0032-033 of Lee, use of level sensor and replenishing tank).
Regarding claim 14, Jones, as modified by Lee, further discloses said instructions when executed by the computer processor further perform steps comprising: 
providing a three-dimensional object design of cross-sectional slices to define the respective layers for construction by the apparatus (paragraph 0006 of Jones, each layer thus corresponds to a cross-section or slice through the…object); and 
dispensing fluid material with the dispenser on the printing surface according to each cross-sectional slice of the object design (paragraph 0006 of Jones).
Regarding claim 16, Jones, as modified by Lee, teaches an apparatus for cryogenic 3D printing of an object from a fluid (paragraph 0068 of Jones), the apparatus comprising: 
(a) a printing head assembly with a dispenser (32 in Figure 3 of Jones) configured for dispensing a fluid material and for X-Y positional translation (paragraph 0074 of Jones, dispensing head was fixed to a mechanism in which the X, Y and Z movement could be controlled by a computer); 
(b) a constant temperature liquid container having a printing surface (substrate 34, container 32 in Figure 4 of Jones), said container and printing surface configured for Z positional translation (paragraph 0007 of Jones, computer then either controls the movement of the dispenser or substrate on which the object is built); 
(c) a constant temperature cooling liquid source (replenishing tank 260 in Figure 2 of Lee); 
(d) a valve configured for dispensing cooling liquid from the cooling liquid source into the constant temperature liquid container (valve 280 in Figure 2 of Lee); and 
(e) a control mechanism operably coupled to the printing head assembly, constant temperature liquid container and valve (paragraphs 0006-0007, computer controls), the control mechanism configured for: 
(i) dispensing the fluid material onto the printing surface and moving the printing head assembly with X-Y position translation to form a -5-BK-2016-035-3-US layer of a 3D printed object (paragraph 0067 of Jones, the write pattern being achieved by the three orthogonal movements of the substrate and the dispenser, all such movements being controlled by a computer program), said fluid material having a phase transition temperature, the printing surface having a temperature lower or equal to the phase transition temperature of the fluid material (paragraph 0021 of Jones, to permit at least partially freezing of the carrier on the cooled substrate); 
(ii) moving the constant temperature liquid container and printing surface with Z position translation and repeating step (i) to print multiple layers, wherein a previously printed layer serves as the printing surface for a subsequently printed layer (paragraph 0006 of Jones, next layer is deposited on the previous layer and so the component is built up); 
(iii) wherein as each layer is printed, the printed object to the last printed layer is immersed in cooling liquid held in the constant temperature liquid container at a temperature that is lower or equal than the phase transition temperature of the fluid material (paragraph 0030 Jones, which may be totally of partially immersed in the cold liquid); and 
(iv) continuously maintaining a controlled distance between an upper surface of each printed layer and the level of the cooling liquid in the constant temperature liquid container (Figure 5; paragraphs 0009, 0012, 0032-033 of Lee, use of level sensor and replenishing tank).
Regarding claim 17, Jones, as modified by Lee, further teaches a computer processor; and  a non-transitory computer-readable memory storing instructions executable by the computer processor (paragraph 0026 of Jones, control may be provide by a pre-programmed control means such as a microprocessor, which includes a memory in which is stored information); wherein said instructions perform steps comprising: 
(i) controlling the X-Y position of the printing head assembly; 
(ii) controlling the Z position of the printing surface of the constant temperature liquid container (paragraph 0067 of Jones, the write pattern being achieved by the three orthogonal movements of the substrate and the dispenser, all such movements being controlled by a computer program); and 
(iii) controlling the fluid dispensed by the dispenser of the printing head assembly (paragraph 0006 of Jones).
Regarding claim 19, Jones, as modified by Lee, further teaches said instructions when executed by the computer processor further perform steps comprising: 
providing a three-dimensional object design of cross-sectional slices to define the respective layers for construction by the apparatus (paragraph 0006 of Jones, each layer thus corresponds to a cross-section or slice through the…object); and 
dispensing fluid with the dispenser on the printing surface according to each cross-sectional slice of the object design (paragraph 0006 of Jones).


Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Pang (US 2018/0243478 A1).
Regarding claims 6 and 7, Jones teaches all the elements of claim 1 as discussed above but does not disclose the fluid material dispenser comprises a heating/cooling element coupled to the dispenser configured to control the fluid material temperature emitted from the dispenser nor a temperature sensor.
Pang teaches an apparatus for 3D printing (Figures 1-2), comprising a fluid material dispenser (12) configured to deposit layers of material on a printing platform (50).  The fluid material dispenser comprises temperature controlling elements (45) coupled to the dispenser to control the temperature of the material contained there within at a desired level (paragraph 0054).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided temperature controlling elements to the dispenser, as taught by Pang to enable control of the material temperature as this is combining prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Allowable Subject Matter
Claims 13, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 13, 15
“…sensing a liquid coolant level in the liquid coolant container; and 
allotting a volume of liquid coolant to the liquid coolant container to maintain a set liquid coolant level; 
wherein the liquid coolant level is maintained at a level that is at a -4-BK-2016-035-3-US controlled distance from the surface of the last printed layer.”, with respect to claim 13 and 18;
“…sensing the temperature of the fluid in the printing head assembly; 
controlling the temperature of the fluid dispensed from the printing head assembly; controlling the cooling rate of the printed layer; and 
controlling the temperature of the liquid coolant in the liquid coolant container.”, with respect to claims 15 and 20;
meaning the instructions executed by the computer processor and memory command the level of the immersion liquid (e.g. coolant liquid) is detected and volume thereof is adjusted to maintain the controlled distance from the surface of the print layer; the both the temperature of the fluid material in the dispenser and the coolant liquid is detected and adjusted to control the cooling rate of the dispense material to a temperature below the phase transition temperature of the dispensed material.
The closest prior art, Jones, discloses an apparatus (Figure 4) for cryogenic 3D printing of an object from a fluid material (paragraph 0068), comprising: a fluid material having a phase transition temperature (liquid formulation 30); a liquid coolant with a temperature equal to or lower than the phase transition temperature of the fluid material (cold fluid 42; paragraph 0068, freezes the liquid formulation); a liquid coolant container (43) having an interior with a printing platform (substrate 34), said liquid coolant container containing liquid coolant maintained at a controlled level; and a fluid material dispenser (32) configured to deposit sequential layers of the fluid material on to the printing platform of the liquid coolant container to form a 3D printed solid object (paragraph 0068, liquid is dispensed from outlet nozzle towards the substrate to produce a growing freeze cast implant).  Furthermore, Jones discloses pre-programmed control of the apparatus includes stored information in memory relating to shape, internal geometry.  Likewise, the position of the dispenser relative to the substrate are controlled via a computer to deposit layers of the object corresponding to a cross-section of the object.  However, Jones neither teaches nor suggests instructions executed by the computer comprise detecting the level of the immersion liquid (e.g. coolant liquid) and adjusting the  volume thereof to maintain a controlled distance from the surface of the print layer nor detecting both the temperature of the fluid material in the dispenser and the coolant liquid and adjusting said temperatures to control the cooling rate of the dispensed material to a temperature below the phase transition temperature of the dispensed material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mulhaupt (US 2003/0090034 A1) discloses an apparatus for three dimensional printing comprising a fluid material dispenser and a liquid container having a printing platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/22/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715